a
                                                                                            U1 ,C:JYJ- \'
                    I
          ,    -~




                                   IN 11IE COURT OF CRIMINAL APPEALS OF TEXAS
              EX PARTE                                          CCA CAUSE NO WR-67,500-11
              EDDIE ALAN NUNNELLEY
                                                       §        Tr.Ct. #49592-A

                        OBJECTION TO THE DENIAL WITHOUT WRITTEN 0RDER·BY THE COURT
                                           OF CRIMINAL APPEALS
              COMES NOW,. .EDDIE AlAN NUNNELLEY, Applicant, who files this Obiection to the
          Denial without Written Order by the Court ofC:ciminal Appeals, and shows:
                   Applicant renews his OBJECTIONS asserted in his OBJECTIONS TO THE [trial]·
          COURTS FINDINGS OF F'AC'T AND CONCLUSIONS OF LAW, because the CCA relied Oll the
          trial courts erroneous finciings and conclusions for its Denial. Applicant asserts
          all the points stipulated in his original OBJEGI'ION, which was previously mailed
          to the.Clerk of the Court of Criminal Appeals on April I, 2015.
                   Due to the complicated points of this case and the novel claims, Appli- ·
          cant Objects to the Appellate Court's DeniaLwithout a hearing and an opportunity
          to query the state about the NAME of the jurisdictional power exercised in this
          case h>y the 59th District Court, as asserted in the claims.
                   Applicant Objects to the Appellate Court's failure to dete:cmine the law
          regarding the novel claims (i.e.: What is the NAME of the trial court jurisdic-
          tion ?).
          Applicant prays the court will re-consider the matter in the interest of justice.


          April 22, 2015                               EDDIE
                                                       #1186691
                                                       Clements Unit
                                                       9601 Spur 591
                                                       Amarillo, TK 79107




...
                                                                       AfSOE~VED IN
                                                                     tOORT or; CRtMih!~:l APPEALS
                                                                            APR~~ ~fi1~,

                                                                        ~b~ Acosta, Clerk